PER CURIAM.
In his abstract and brief plaintiff states that this is a proceeding in equity for the dissolution of a partnership and an accounting. It was claimed that plaintiff and defendant Robert Burns formed a partnership to exploit some mining claims in Colorado.
*380At the conclusion of the trial and later by a written opinion, the trial court found a complete lack of any evidence sustaining plaintiff’s claim. We agree with the court. The record is devoid of any evidence to establish a claim of right of any kind in favor of plaintiff against defendants. The facts are of interest only to the parties. They do not justify statement here.
Decree affirmed.